      Case 2:17-cv-01721-TLN-AC Document 31 Filed 01/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE GEORGE HASH,                              No. 2:17-cv-1721 TLN AC P
12                        Plaintiff,
13           v.                                          ORDER
14    T. RALLOS, et al.
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983.

19          On July 2, 2020, the court ordered service of the complaint on defendants through the

20   Court’s E-Service pilot program. ECF No. 23. Under the program, service on behalf of

21   defendant Farinas was not waived because he had passed away. ECF No. 30. Plaintiff therefore

22   must make a decision. Plaintiff may, if he so chooses, file a notice voluntarily dismissing the

23   claims against defendant Farinas only. If he does so, the case will continue to proceed on the

24   claims against the remaining defendants. If plaintiff wants to continue to pursue his claims

25   against Farinas, he will have to identify the representative of Farinas’ estate and file a motion to

26   substitute the estate for defendant Farinas. A motion to substitute the proper party for defendant

27   Farinas under Federal Rule of Civil Procedure 25 must be filed within ninety days and must

28   provide information that will allow the United States Marshal to serve the proposed substitute
                                                        1
         Case 2:17-cv-01721-TLN-AC Document 31 Filed 01/07/21 Page 2 of 3


 1   party (i.e. name and address of representative). If the motion does not contain information
 2   necessary to carry out service on the proposed substitute party, it will be denied. Plaintiff shall
 3   promptly seek such information through discovery, the California Public Records Act, Calif.
 4   Gov’t. Code § 6250, et seq., or other means available to plaintiff. If access to the required
 5   information is denied or unreasonably delayed, plaintiff may seek judicial intervention. In the
 6   event plaintiff fails to file a proper motion to substitute within ninety days, it will be
 7   recommended that defendant Farinas be dismissed from this action.
 8            Additionally, service on behalf of defendants Faggianelli, Schwimmer, and Johnson could
 9   not be waived because these defendants were unable to be identified based on the information
10   provided. ECF No. 30. Plaintiff must provide additional information to serve these defendants
11   and shall promptly seek such information through discovery, the California Public Records Act,
12   Calif. Gov’t. Code § 6250, et seq., or other means available to plaintiff. If access to the required
13   information is denied or unreasonably delayed, plaintiff may seek judicial intervention.
14            All other defendants, except defendant Silva,1 have notified the court that they intend to
15   waive service, ECF No. 29, and the court is currently waiting to receive their waivers.
16            Accordingly, IT IS HEREBY ORDERED that:
17            1. Within ninety days of the service of this order, plaintiff must file either (1) a notice
18   that he is voluntarily dismissing defendant Farinas or (2) a motion to substitute a proper party for
19   defendant Farinas that includes information necessary to serve the proposed substitute party.
20   Failure to file such a motion will result in a recommendation that defendant Farinas be dismissed.
21            2. The Clerk of the Court is directed to send to plaintiff three USM-285 forms, along
22   with an instruction sheet. Within sixty days from the service of this order, plaintiff must
23   complete and submit completed USM-285 forms for defendants Faggianelli, Schwimmer, and
24   Johnson that include additional information for identifying these defendants or show good cause
25   why he cannot provide such information. Failure to provide additional information or show good
26
     1
27     Although the California Department of Corrections and Rehabilitation notified the court that it
     could not accept service on defendant Silva’s behalf, defendant Silva was identified and
28   additional information for completing service was provided. ECF No. 30.
                                                      2
     Case 2:17-cv-01721-TLN-AC Document 31 Filed 01/07/21 Page 3 of 3


 1   cause why such information cannot be provided will result in a recommendation that these
 2   defendants be dismissed.
 3   DATED: January 7, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
